Citation Nr: 0509900	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-35 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant had recognized guerrilla service from March 
1943 to July 1945, and Regular Philippine Army service from 
July 1945 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 determination of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
entitlement to nonservice-connected pension benefits on the 
basis that the appellant did not have the requisite military 
service to establish eligibility for such benefits. 


FINDING OF FACT

The service department has certified that the appellant had 
recognized guerrilla service from March 1943 to July 1945, 
and Regular Philippine Army service from July 1945 to June 
1946.


CONCLUSION OF LAW

The appellant does not meet the basic service eligibility 
requirements to entitle him to VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that no further 
action is necessary to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  As set forth in more detail below, the appellant's 
appeal must be denied as a matter of law.  Thus, the Board 
finds that any deficiency in VA's VCAA notice or development 
action is harmless error.  Id.

I.  Law and Regulations

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. §§ 3.40, 3.41.  These specified benefits do not 
include nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2004).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b) (2004).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the 
VA shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2004).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

II.  Analysis

The facts in this case are not in dispute.  The service 
department has certified that the appellant had recognized 
guerrilla service from March 1943 to July 1945, and Regular 
Philippine Army service from July 1945 to June 1946.

As noted, the findings of the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Venturella v. Gober, 10 Vet. App. 340 (1997).  Based on the 
dates of service certified by the service department, the 
appellant does not have the requisite service to qualify him 
for VA nonservice-connected pension benefits.  

The Board has considered the documents submitted by the 
appellant in support of his claim, including records from the 
Philippine Army, medical records, and applications to the 
United States Immigration and Naturalization Service.  
Because none of the material submitted by the appellant is an 
official document of any service department of the United 
States, however, it does not constitute valid evidence of 
service under 38 C.F.R. § 3.203(a).

The Board has also considered the appellant's assertions that 
he is entitled to VA nonservice-connected pension benefits 
pursuant to Pub. L. No. 106-169.  A review of that provision, 
however, indicates that it pertains to benefits payable to 
certain World War II veterans by the United States Social 
Security Administration.  It has no bearing on the 
appellant's entitlement to VA nonservice-connected pension 
benefits.  

In summary, the Board is bound by the statutes and 
regulations governing entitlement to VA benefits, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 2002).  Under the undisputed facts of this 
case, the applicable criteria are clear and dispositive.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Again, in light of 
the certification of the service department, the Board finds 
that the appellant did not have the requisite service to 
qualify him for VA nonservice-connected pension benefits and, 
therefore, his claim must be denied. 38 U.S.C.A. § 107; 38 
C.F.R. § 38 C.F.R. §§ 3.40, 3.41.  


ORDER

Basic eligibility for VA nonservice-connected pension 
benefits is denied.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


